Title: From James Madison to Edmund Pendleton, 13 April 1790
From: Madison, James
To: Pendleton, Edmund


Dear SirN. Y. April 13. 90.
I thank you for your favor of the 2d. instant. From the sentiments expressed in it you will hear with pleasure that the proposed assumption of the State debts, was yesterday negatived, after many days deliberation, by 31 vs 29. We hoped that this vote would have been mortal to the project. It seems however that it is not yet to be abandoned. The other part of the Secretary’s Report has been studiously fastened to the Assumption by the friends of the latter, and of course has made no progress.
A British packet arrived yesterday, but has had a long passage, & I do not find that she brings any news. I am Dear Sir Yrs. mo: affectly.
Js. Madison Jr
